FILED
                             NOT FOR PUBLICATION                             APR 19 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



INDRID YOLANDA SANTOS-CANAS,                     No. 07-73497

               Petitioner,                       Agency No. A097-832-174

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Indrid Yolanda Santos-Canas, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ order summarily affirming an

immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence adverse credibility findings, Kaur v. Gonzales, 418 F.3d 1061, 1064 (9th

Cir. 2005), and we deny the petition for review.

         Substantial evidence supports the IJ’s adverse credibility finding because the

repeated and significant inconsistencies in Santos-Canas’ testimony and between

her testimony and declaration concern events that go to the heart of her claim. See

Chebcoub v. INS, 257 F.3d 1038, 1043 (9th Cir. 2001). In the absence of credible

testimony, Santos-Canas failed to demonstrate eligibility for asylum or

withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003).

         Substantial evidence supports the IJ’s denied of CAT relief because Santos-

Canas did not establish a likelihood of torture by, at the instigation of, or with the

consent or acquiescence of the Guatemalan government. See Arteaga v. Mukasey,

511 F.3d 940, 948-49 (9th Cir. 2007).

         PETITION FOR REVIEW DENIED.




                                            2                                    07-73497